DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/13/2022 has been entered and accepted. The amendment with regard to the 35 USC 112b rejection of claim 1 has been accepted and the rejection withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is made in view of SHIOMI (US 20180264726 A1) in view of Skszek (US 6472029 B1), THORSON (US 20160346871 A1), Bowden (US 20140272198 A1) and Dallarosa (US 20160158885 A1).
Regarding the argument that the Shiomi does not teach that the first device and the second device can respectively send different information to the laser devices. Under one interpretation, the first device includes a measurement unit 43 as well as camera 65. The data gathered by measurement unit 43 is used to adjust the wavelength of the laser in real time while the data gathered from the camera 65 is used to adjust the power of the laser and the data from these two sources are sent from different devices.
Regarding the argument that any element that is able to monitor parameters, to feed back data, and so on can be applied to the present application. The lack of definition of the terms “a first device … for monitoring size and shape parameters of a workpiece”, “a second device … for feeding back in real time the size and shape monitored by the first device”, and “a third device … for controlling a rotation of the workpiece” within the specification and the specification do not provide adequate defined structure to perform the claimed functions in all possible claimed structures. There are simply too many possible interpretations of what the first, second, and third device in the claims encompass and the specifications and drawings do not provide adequate defined structure to limit those possibilities. As such, the 112a rejection of claim 1 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Regarding the claim limitations in claim 1:
First, the limitation that recites “a first device … for monitoring size and shape parameters of a workpiece” has been determined to invoke 112(f).  Specifically, the term “device” is a generic placeholder, and the generic placeholder is modified by functional language and linked by the transition word “for” (i.e., “for monitoring a shape and a size of a workpiece”).  Further, generic placeholder (i.e., “first”) is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide sufficient details to describe the corresponding structure that performs the claimed function. As such, any device capable of monitoring the size and shape parameters of the workpiece will be considered as sufficient for reading on the claim.
Second, the limitation that recites “a second device … for feeding back in real time the size and shape monitored by the first device” has been determined to invoke 112(f).  Specifically, the term “device” is a generic placeholder, and the generic placeholder is modified by functional language and linked by the transition word “for” (i.e., “feeding back in real time the size and shape monitored by the first device”).  Further, generic placeholder (i.e., “second”) is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide sufficient details to describe the corresponding structure that performs the claimed function. As such, any device capable of feeding back in real time the size and shape monitored by the first device will be considered as sufficient for reading on the claim.
Third, the limitation that recites “a third device … for controlling a rotation of the workpiece” has been determined to invoke 112(f). Specifically, the term “device” is a generic placeholder, and the generic placeholder is modified by functional language and linked by the transition word “for” (i.e., “for controlling a rotation of the workpiece”).  Further, generic placeholder (i.e., “third”) is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide sufficient details to describe the corresponding structure that performs the claimed function. As such, any device capable of rotating the workpiece will be considered as sufficient for reading on the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As stated above, claim 1 contains several limitations that invoke claim interpretation under 35 U.S.C. § 112(f).
Regarding the limitation that recites “a first device … for monitoring size and shape parameters of a workpiece”, it is unclear what structure the Applicant intends to perform the recited function.  The specification does mention “[t]he online monitoring system ... is obtained through blending analysis of corresponding temperature fields generated by correcting and strengthening” in paragraph [0011] of the published specification.  However, the specification is completely silent in regards to any mentions of a “thermometer”, “thermostat”, “IR sensor”, “infrared sensor”, “heat/thermal sensor”, “pyrometer”, “bimetallic sensor”, “camera”, a combination of these, or a new structure.  In view of the above, the Examiner takes the position that the specification does not contain a written description of the invention.
Regarding the limitation that recites “a second device … for feeding back in real time the size and shape monitored by the first device”, it is unclear what structure the Applicant intends to perform the recited function.  The specification is completely devoid as to details describing/hinting at the structure of the real-time feedback device.  For example, it is unclear if the Applicant intends the real-time feedback device to be a network hub/server, a junction box, software module, or some other structure.  In view of the above, the Examiner takes the position that the specification does not contain a written description of the invention.
Regarding the limitation that recites “a third device … for controlling a rotation of the workpiece”, it is unclear what structure the Applicant intends to perform the recited function.  The specification is completely devoid as to details describing/hinting at the structure of the workpiece rotating apparatus.  In view of the above, the Examiner takes the position that the specification does not contain a written description of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SHIOMI (US 20180264726 A1) in view of Skszek (US 6472029 B1), THORSON (US 20160346871 A1), Bowden (US 20140272198 A1) and Dallarosa (US 20160158885 A1).
Shiomi teaches an apparatus for automatic compensation and synchronous correcting and strengthening with dual-laser beams (Figure 1), comprising: 
a correcting laser device (first emission device 41, first wavelength changing unit 41b, and first Galvano scanner 55); 
a strengthening laser device (second emission device 71, second wavelength changing unit 71b, and second optical system 72); 
a first controller (control unit 18a) connected with the correcting laser device (signal line 19 which goes to first emission device 41 and first Galvano scanner 55) and a first power adjuster (control unit 18a), upon receiving instructions from the first power adjuster, configured for controlling the correcting laser device (Paragraph 83; control unit controls the second light source 71a as to adjust the power of the second light L2 emitted from the second light source to the second optical system 72); 
Control unit 18a is the controller, adjusts the power of first light source (Paragraph 82), and is configured to control the angle of the Galvano mirror of the correcting laser device. Thus, control unit 18a is capable of performing the tasks of the controller and first power adjustor. 
a second controller (control unit 18a) connected with the strengthening laser device (Figure 2; signal line 19 which goes to second emission device 71 and second optical system 72) and a second power adjuster (control unit 18a), upon receiving instructions from the second power adjuster, configured for controlling the strengthening laser device (Paragraph 83; control unit controls the second light source 71a as to adjust the power of the second light L2 emitted from the second light source to the second optical system 72); 
Control unit 18a is the controller, adjusts the power of second light source (Paragraph 83), and is configured to control the angle of the Galvano mirror of the correcting laser device. Thus, control unit 18a is capable of performing the tasks of the controller and first power adjustor. 
wherein the first power adjuster (control unit 18a) is connected with a second device (image processing device 66) and a computer (control unit 18a); 
the second power adjuster (control unit 18a) is connected with th(camera 65) and the computer (control unit 18a), 
a first device (camera 65, measurement device 16, and measurement unit 43) connected with the second device (imagine processing device 66) for monitoring size and shape parameters of a workpiece (Paragraph 65; measures shape of solidified layer and manufactured product); 
See 112f interpretation for “a first device” and “a second device” above.
the first device (Figure 1; measurement device 16) is located between the correcting laser device (second optical system 72) and the strengthening laser device (first Galvano scanner 55); 
At least a portion of the image processing device is between the first Galvano scanner 55 and the second optical system 72.
wherein the second device (imagine processing device 66) is connected with the first power adjuster (control unit 18a), the second power adjuster (control unit 18a) and the computer (control unit 18a) for feeding back in real time the size and shape parameters monitored by the first device (camera 65) to the first power adjuster, the second power adjuster and the computer (Paragraph 65; control unit 18a); 
a third device (moving device 13) connected with the computer (Paragraph 76; control unit 18a) and configured for 2/39U.S. Application No. 16/153,714Confirmation No.: 6474controlling a rotation of the workpiece (Paragraph 29); 
See 112f interpretation for “a third device” above.
wherein the first power adjuster (Paragraph 99; control unit omits polishing) and the second power adjuster (Paragraph 96; control unit omits polishing) are respectively configured to adjust a power of the correcting laser device and a power of the strengthening laser device according to the size and shape parameters and a commanding signal from the computer; 
Paragraph 99 teaches that the second optical system irradiates the manufactured product until with the second light until the control unit receives information that the shape of the manufactured product has the same shape of the reference shape. Thus, omitting the polishing, or in other words adjusting the power of the correcting laser device, is done according to the shape parameter. Paragraph 84 teaches that the storage unit stores data indicating the height of the nozzle and stage for each of the three-dimensional processing positions in addition to the reference shape. It would thus be logical to assume that the reference shape also includes a desired size so that the control unit knows what size the intended object should be when comparing the shape of the object and that the size is also used when determining when omit the polishing.
Paragraph 97 similarly teaches that if material 3 is different from a certain shape as a result between the measured shape and the reference shape, the control unit 18a controls the first emission device 41 and first galvano scanner 55 to evaporate the unnecessary material until the layer has a certain shape in reference to the reference shape, at which point the control point omits the trimming. Omitting the polishing, or in other words adjusting the power of the correcting laser device, is done according to the shape parameter. It would thus be logical to assume that the reference shape also includes a desired size so that the control unit knows what size the intended object should be when comparing the shape of the object and that the size is also used when determining when omit the trimming.
wherein the workpiece (layer 2b and manufactured product 4) is fixed to the third device (Paragraph 29; moving device 13 moves stage which support object 2 which supports layer 2b and manufactured product 4); 
the correcting laser device and the strengthening laser device are located on a side of the workpiece (Figure 1; above the workpiece).
and the third device (moving unit 13), the first controller, the second controller, the second device (image processing device 66) are all connected with the computer (Figure 1 Paragraph 76; connected with control unit 18a through signal line 19), and are controlled by the computer (Paragraph 78).
wherein while the correcting laser device is performing correction (Paragraph 141; during a time period in which the first light source 41a emits the first light L1, the measurement unit 43 output information about the transmittance of the first light L1 in material 3), the first device is configured to perform real-time tracking (Paragraph 156; change in wavelength is measured in real-time) and to feed back tracked data to the correcting laser  device and the strengthening laser device (Paragraph 142; based on data from the measurement unit 43, the control unit 18a controls the first wavelength changing unit 41b); 
Paragraph 83 further teaches that the control unit 18a controls the second wavelength changing unit 71b. Paragraph 159 also teaches that the second emission device 71 changes the wavelength of the second light L2 in accordance with the absorptivity of the material 3 at a wavelength, the transmittance of which is measured by measurement unit 43.
	Shiomi fails to teach:
the correcting laser device and the strengthening laser device are located on a side of the workpiece with the strengthening laser device moving freely on two sides of the workpiece 
And that the first controller, second controller, computer, first power adjustor, and second power adjustor are all separate devices.
and the second controller is configured to control the strengthening laser device to work synchronously with the correcting laser device.
	Santner teaches a laser assisted machining unit, wherein:
	A laser is mounted on a robotic arrangement and is moveable independently from the workpiece 102 and operable by the controller in accordance with the recommended machining and heating plans (Column 3 Lines 54-60).
	A controller is operable to generate a machining plan which includes a cutting path (Column 7 Lines 51-55).
	Thus, this laser mounted on a robotic arrangement would be more than capable of moving freely relative to multiple sides of the workpiece.
	One or more lasers focused on a small area of the workpiece (Column 1 Lines 21-26)
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified SHIOMI with Skszek and substituted the second optical system with a robotic arrangement. Both the robotic arrangement and the second optical system are controlled by a controller and are used for directing a laser onto a product for the purpose of machining. One of ordinary skill in the art would be capable of performing said substitution with predicable results.
	Shiomi modified with Santner fails to teach:
the first controller, second controller, computer, first power adjustor, and second power adjustor are all separate devices.
and the second controller is configured to control the strengthening laser device to work synchronously with the correcting laser device.
	Bowden teaches a device which uses lasers for forming metallization for solar cells, comprising:
	A system controller 202 connected to a first laser controller 204 and a second laser controller 208 (Figure 2)
	The first laser controller 204 controls the power of the pulses emitted (Paragraph 44) among other properties and/or operations of the first laser.
	The second laser controller 208 controls the power of the pulses emitted (Paragraph 46) among other properties and/or operations of the second laser.
	The system controller 202 is a computer (Paragraph 43) and is connected with the first laser controller and the second laser controller.
	The first laser controller and second laser controller are analogous to the controllers while the system controller is analogous to the computer.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified SHIOMI with Bowden and have computer and controllers be separate devices as well as have a separate controller control each laser. Having these devices separate is known in the art and the MPEP teaches that making a device integral (or separated) is not sufficient by itself from prior art unless there a new or unexpected result. MPEP2144VB.
	Shiomi modified with Bowden fails to teach:
the power adjustors are separate devices from the controllers and computer.
and the second controller is configured to control the strengthening laser device to work synchronously with the correcting laser device.
	THORSON (US 20160346871 A1) teaches a laser polishing system, comprising:
	A processor 408 and modulator 412
the processor 408 controls the rotation of the workpiece (Paragraph 50) and is connected to the modulator 412 and the laser source 402 (Figure 5 and 6) 
the modulator changes one or more aspects of the laser including its output power (Paragraph 60) and is connected to the laser source 402 (Figure 5 and 6)
The processor is thus analogous to the computer and controllers while the modulator is analogous to the power adjustors.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified SHIOMI with THORSON and have the power adjustors be separate devices from the controllers and computer. Having these devices separate is known in the art and the MPEP teaches that making a device integral (or separated) is not sufficient by itself from prior art unless there a new or unexpected result. MPEP2144VB.
	Shiomi modified with THORSON fails to explicitly teach:
and the second controller is configured to control the strengthening laser device to work synchronously with the correcting laser device.
	Dallarosa (US 20160158885 A1) teaches a laser processing method, wherein:
a central processing unit 24 is configured to control one laser 12 to work synchronously with a second laser 14 (Paragraph 20) 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shiomi with Dallarosa and have the controller control the lasers to work synchronously. This would have been done so that laser processing could be performed more quickly and efficiently.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763